[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________          FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-12892         ELEVENTH CIRCUIT
                                                     JANUARY 20, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                       ACTING CLERK

                      D. C. Docket No. 96-00075-CR-JIC

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

GUSTAVO VENTA,
a.k.a. Chino,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (January 20, 2010)

Before TJOFLAT, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Gustavo Venta appeals his the 21-months’ prison sentence the district court
imposed for Venta’s violation of the terms of his supervised release. Venta had

been placed on supervised release following the completion of the prison sentence

he received in 1997, following his conviction for conspiracy to distribute cocaine.

The district court imposed the 21-months’ term consecutively to a 188-months’

prison sentence Venta had received in a separate case, for possession of a firearm

by a convicted felon, the offense that gave rise to the supervised release violation.

In his brief on appeal, Venta argues that his 21-months’ prison sentence was

unreasonable because the district court, although acknowledging that the

Sentencing Guidelines are advisory, effectively treated the appropriateness of

U.S.S.G. § 7B1.3(f), which advises that sentences for supervised release violations

generally should run consecutively to unexpired sentences, as a presumption which

he had to overcome. Additionally, the court treated § 7B1.3(f) as a “super-factor.”

Venta also argues that in light of his age and the 188-months’ sentence he was

already serving, his good behavior during the three and a half years on supervised

release prior to his arrest, and the circumstances of his underlying offense, the

sentence was greater than necessary to comply with the sentencing factors

prescribed by 18 U.S.C. § 3553(a).

       We review a sentence imposed upon revocation of supervised release for

reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir.



                                           2
2006) (citing United States v. Booker, 543 U.S. 220, 258-62, 125 S.Ct. 738, 764-

66, 160 L.Ed.2d 621 (2005)). We examine a defendant’s sentence for both

procedural and substantive reasonableness under an abuse of discretion standard.

United States v. Ellisor, 522 F.3d 1255, 1273 n.25 (11th Cir. 2008). The standard

is deferential, taking into account the totality of the circumstances. Gall v. United

States, 552 U.S. 38, 41, 51, 128 S.Ct. 586, 591, 597, 169 L.Ed.2d 445 (2007). The

party challenging the sentence carries the burden of establishing unreasonableness.

United States v. Flores, 572 F.3d 1254, 1270 (11th Cir.), cert. denied, (U.S. 09-

6912) (Nov. 9, 2009).

      A sentence is procedurally unreasonable if the district court fails to calculate

or improperly calculates the Sentencing Guidelines sentence range, treats the

Guidelines as mandatory, fails to consider the 18 U.S.C. § 3553(a) factors, selects a

sentence based on clearly erroneous facts, or fails to explain adequately the chosen

sentence, including an explanation for any deviation from the Guidelines sentence

range. United States v. Livesay, 525 F.3d 1081, 1091 (11th Cir. 2008). It is

reversible error for the district court, as opposed to the court of appeals, to presume

that a sentence within the Guidelines sentence range is reasonable. Nelson v.

United States, 129 S.Ct. 890, 891-92, 172 L.Ed.2d 719 (2009) (reversing a district

court’s express presumption that a guideline sentence was reasonable).



                                           3
      A sentence is substantively unreasonable “if it does not achieve the purposes

of sentencing stated in § 3553(a).” United States v. Pugh, 515 F.3d 1179, 1191

(11th Cir. 2008) (quotation omitted). Pursuant to § 3553(a), the district court shall

impose a sentence “sufficient, but not greater than necessary,” to comply with the

purposes of sentencing listed in § 3553(a)(2), namely reflecting the seriousness of

the offense, promoting respect for the law, providing just punishment for the

offense, deterring criminal conduct, protecting the public from future criminal

conduct by the defendant, and providing the defendant with needed educational or

vocational training or medical care. See 18 U.S.C. § 3553(a)(2). The court must

also consider the following factors in determining a particular sentence: the nature

and circumstances of the offense and the history and characteristics of the

defendant, the kinds of sentences available, the applicable guidelines range, the

pertinent policy statements of the Sentencing Commission, the need to avoid

unwanted sentencing disparities, and the need to provide restitution to victims. See

18 U.S.C. § 3553(a)(1), (3)-(7). We defer to the district court’s judgment

regarding the weight given to each § 3553(a) factor, unless the district court has

made “a clear error of judgment” under the facts of a particular case. Gonzalez,

550 F.3d 1319, 1324 (11th Cir. 2008).

      A district court may exercise its discretion to revoke a defendant’s term of



                                          4
supervised release and impose a prison sentence if, after considering the § 3553(a)

factors, it finds by a preponderance of the evidence that the defendant violated a

condition of his supervised release. 18 U.S.C. § 3583(e)(3); Sweeting, 437 F.3d at

1107. Although the recommended ranges of imprisonment set forth in Chapter 7

of the Guidelines are merely advisory, when calculating a term of imprisonment

upon revocation, a district court must consider them. United States v. Brown, 224

F.3d 1237, 1242 (11th Cir. 2000); See also,U.S.S.G. § 7B1.4(a). The Guidelines

advise that a sentence resulting from a supervised release violation “shall be

ordered to be served consecutively to any sentence of imprisonment that the

defendant is serving, whether or not the sentence of imprisonment being served

resulted from the conduct that is the basis of the revocation of probation or

supervised release.” U.S.S.G. § 7B1.3(f). However, whether a term of

imprisonment imposed for a violation of supervised release is to be served

concurrently or consecutively is a question that 18 U.S.C. § 3584(a) entrusts to the

district court’s discretion. United States v. Quinones, 136 F.3d 1293, 1295 (11th

Cir. 1998).

      Here, the district court correctly considered the Guidelines in deciding to run

Venta’s 21-months’ sentence consecutively to his 188-months’ sentence, and did

not presume the Guidelines to be reasonable or otherwise abuse its discretion in



                                          5
finding that a consecutive sentence would be appropriate. Accordingly, the 21-

months’ sentence is procedurally reasonable. Moreover, the district court gave

measured consideration to Venta’s arguments against running the 21-months’

sentence consecutively, but determined that they were outweighed by other

relevant circumstances in his case.

      AFFIRMED.




                                         6